IN THE
                          TENTH COURT OF APPEALS

                               No. 10-14-00397-CV

BETTY JANE GOSSETT,
                                                          Appellant
v.

THE ESTATE OF DONA LEE STOVALL,
DECEASED, AND LISA JAMIESON AS THE
PERSONAL REPRESENTATIVE OF THE
ESTATE OF DONA LEE STOVALL,
                                                          Appellees


                      From the County Court at Law No. 2
                            Johnson County, Texas
                         Trial Court No. P200719377-A


                                     ORDER


      This appeal was referred to mediation by order dated February 26, 2015. The

parties to the appeal were ordered to confer with each other and attempt to agree upon

a mediator.   Further, named parties were ordered to attend the mediation.        Any

objection to the order referring the appeal to mediation was to be filed within 10 days

from the date of the order.
        David Lee Smith filed an objection to the order referring the appeal to mediation.

Based on our April 16, 2015 order, Smith’s objection is dismissed as moot. Moreover,

having determined that Smith is not a party to this appeal, we find he has no standing

to object to the referral to mediation; thus, the objection is dismissed for want of

jurisdiction.

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Objection dismissed
Order issued and filed April 23, 2015




Gossett v. The Estate of Dona Lee Stovall, Deceased                                 Page 2